Citation Nr: 1021336	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-34 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral foot 
disorder.






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from August 1981 to 
August 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Regarding the bilateral foot disorder, no foot abnormality 
was noted in the report of the Veteran's June 1981 military 
enlistment examination.  However, during service, he 
complained of foot pain on more than one occasion.  Further, 
pes planus (flat feet) was noted in the report an examination 
he had in August 1984 in anticipation of his separation from 
service.

A VA compensation examination and medical nexus opinion are 
needed to assist in identifying all current foot disorders 
and their etiology - especially insofar as whether any is 
attributable to the Veteran's military service, including his 
complaints of foot pain while in service and diagnosis of pes 
planus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Concerning the remaining claim for bilateral hearing loss, 
the Board sees the Veteran was awarded the sharpshooter badge 
for the M16, as well as first class badge with hand grenade 
bar - in turn suggesting he was exposed to a significant 
amount of noise during his military service.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).



Further, the report of a VA audiologic examination in May 
2007 lists a diagnosis of mild-to-moderate, primarily high 
frequency sensorineural hearing loss (HFSNHL), bilaterally 
(AU).  The speech recognition in his right ear was 100 
percent and 92 percent in his left ear.  The audiogram from 
that evaluation, however, is not in the file, so the Board is 
unable to also determine the extent of his hearing loss in 
the relevant frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz) to, in turn, determine whether he has 
sufficient bilateral hearing loss to be considered an actual 
disability by VA standards.  See 38 C.F.R. § 3.385, 
indicating that impaired hearing will be considered to be a 
disability for VA compensation purposes when the auditory 
threshold in any of these frequencies is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

And if established that he has sufficient bilateral hearing 
loss to satisfy these threshold minimum requirements of this 
VA regulation (38 C.F.R. § 3.385) to be considered an actual 
disability, then the determinative issue becomes whether this 
current bilateral hearing loss disability dates back to his 
military service or is attributable to his military service 
- and, in particular, to the type of noise exposure 
mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").

A VA compensation examination and opinion are needed to 
assist in making these determinations.  See again McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  Also, if still available, the 
AMC/RO should obtain the audiogram from that May 2007 VA 
hearing evaluation.  38 C.F.R. § 3.159(c)(2).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of the existence of this 
additional VA record since it was generated within VA's 
healthcare system).



Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran for the names, 
addresses, and approximate dates of 
treatment of all VA and non-VA health care 
providers who have treated him for his 
bilateral hearing loss and bilateral foot 
disability.  When this information and any 
necessary authorizations have been 
received, request copies of all pertinent 
clinical records that have not been 
previously requested or obtained.

These records should include, but are not 
limited to, the audiogram from the VA 
hearing evaluation the Veteran had in May 
2007.

All additional records obtained should be 
associated with the claims file for 
consideration.  If attempts to obtain any 
identified records prove unsuccessful, and 
it is determined that further attempts to 
obtain these records would be futile, then 
make an express declaration of this 
and notify the Veteran in accordance with 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e)(1).

2.  Schedule the Veteran for a VA 
examination to determine whether he has 
sufficient bilateral hearing loss to 
satisfy the threshold minimum requirements 
of 38 C.F.R. § 3.385 to be considered an 
actual disability by VA standards.  If 
determined that he does, then a medical 
nexus opinion also is needed concerning 
the likelihood (very likely, as likely as 
not, or unlikely) this current bilateral 
hearing loss disability is related to his 
military service - and especially to 
noise exposure coincident therewith.

To assist in making these critical 
determinations, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical and other 
history - including his service treatment 
records, post-service treatment records 
(including the report of his May 2007 VA 
hearing evaluation), and a copy of this 
remand.

The term "as likely as not", i.e., at 
least 50 percent probability, does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to 
relevant evidence in the file.

3.  Also schedule the Veteran for a VA 
examination to identify all current foot 
disorders and the source of his foot pain 
- both during service and during the many 
years since his discharge.

If it is determined the current foot 
disorder (or one of the current foot 
disorders) is pes planus, i.e., flat feet, 
then an opinion is needed concerning 
whether the Veteran clearly and 
unmistakably had flat feet prior to 
beginning his military service in August 
1981?  In other words, is it a congenital 
or developmental defect that necessarily 
pre-dated his military service or, 
instead, acquired?



If he clearly and unmistakably had pre-
existing pes planus, is there also clear 
and unmistakable evidence this pre-
existing condition was not aggravated 
during his military service from August 
1981 to August 1984, that is, beyond its 
natural progression?

If, instead, it is determined he has 
acquired pes planus, then what is the 
likelihood (very likely, as likely as not, 
or unlikely) this acquired disorder 
initially manifested during his military 
service or is otherwise attributable to 
his military service.

The examiner should note the differing 
standards of proof.  "Clear and 
unmistakable evidence" is a more 
formidable evidentiary burden than the 
preponderance of the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that the "clear and 
convincing" burden of proof, while a 
higher standard than a preponderance of 
the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable 
evidence.").  It is an "onerous" 
evidentiary standard, requiring that the 
preexistence of a condition and the non-
aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 
(2003), citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

In comparison, the term " as likely as 
not" (i.e., at least 50 percent 
probability) does not mean merely within 
the realm of medical possibility, rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Because the Veteran is competent to report 
the onset of foot pain in service, as this 
requires only personal knowledge, not 
medical expertise, as it comes to him 
through his senses, the examiner must 
specifically address the Veteran's 
complaints of foot pain while in service 
as documented in his service treatment 
records (STRs).  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion).

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

4.  Ensure the reports of these VA 
examinations contain responses to the 
questions posed.  If not, take corrective 
action.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims for 
service connection for bilateral hearing 
loss and a bilateral foot disability in 
light of the additional evidence.  
If these claims are not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


